FILED
                             NOT FOR PUBLICATION                             JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JULIUS NDI CHO,                                  No. 13-73288

               Petitioner,                       Agency No. A096-411-651

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Julius Ndi Cho, a native and citizen of Cameroon, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for adjustment of

status, withholding of removal, and protection under the Convention Against


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039-1040 (9th Cir. 2010). We dismiss in part

and deny in part the petition for review.

      Cho challenges the agency’s denial of his application for adjustment of

status on the basis that he failed to establish the bona fides of his marriage, but

does not challenge the agency’s alternative denial of his application as a matter of

discretion. We lack jurisdiction to review the agency’s discretionary denial of

Cho’s application for adjustment of status. See 8 U.S.C. § 1252(a)(2)(B)(i);

Hosseini v. Gonzales, 464 F.3d 1018, 1021 (9th Cir. 2006).

      Substantial evidence supports the agency’s adverse credibility determination

based on discrepancies in the record about whether Cho was in Cameroon at the

time of his father’s death. See Shrestha, 590 F.3d at 1047 (“Although

inconsistencies no longer need to go to the heart of the petitioner’s claim, when an

inconsistency is at the heart of the claim it doubtless is of great weight.”). In the

absence of credible testimony, Cho’s withholding of removal claim fails. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).




                                            2                                    13-73288
      Finally, Cho’s CAT claim fails because it is based on the same testimony the

agency found not credible, and he does not point to any other evidence in the

record that compels the conclusion that it is more likely than not he would be

tortured if returned to Cameroon. See id. at 1156-57. We reject Cho’s contention

that the BIA did not independently examine the record in evaluating his CAT

claim, and we lack jurisdiction to consider Cho’s claim that the IJ’s analysis of his

CAT claim was incomplete. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th

Cir. 2004) (no jurisdiction over claims not presented below).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                      13-73288